Citation Nr: 1735334	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Roger B. Hale, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to November 1987, and November 1990 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for a disability rating in excess of 30 percent for his service-connected supraventricular tachycardia and atrial fibrillation.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in December 2012. A copy of the hearing transcript is associated with the record.

In November 2014, the Board denied the Veteran's claim of entitlement to a schedular rating in excess of 30 percent for supraventricular tachycardia and atrial fibrillation and remanded the claim of entitlement to an extra-schedular rating for such disability. In November 2015, the Board denied the claim of entitlement to an extra-schedular rating for supraventricular tachycardia and atrial fibrillation. Additionally, in light of the United States Court of Appeals for Veterans Claims' (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board found that the issue of entitlement to a TDIU had been raised as a component of the Veteran's claim for entitlement to a higher rating for supraventricular tachycardia and atrial fibrillation. As the Agency of Original Jurisdiction (AOJ) had yet to develop and adjudicate the issue in the first instance, the Board remanded it for appropriate action and it now returns for further appellate review.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In this regard, the Veteran contends that he is unable to work due to his service-connected disability of supraventricular tachycardia and atrial fibrillation. At the present time, he does not meet the schedular threshold criteria for consideration of a TDIU. 38 C.F.R. § 4.16(a). However, in January 2016, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) and an increased rating for his heart disability, and an application to reopen a previously denied claim for service connection for depression. Such claims were denied in a May 2016 rating decision. Thereafter, in November 2016, the Veteran filed a notice of disagreement as to the denial of such issues. 

In this regard, the Board notes that the notice of disagreement also indicates disagreement with the assigned effective date for his heart disability; however, as the May 2016 rating decision did not assign an effective date for service connection or an increased rating, there is no effective date to challenge. Furthermore, to the extent that such communication is an intent to challenge the effective date of the award of service connection or the assignment of the current 30 percent rating for the Veteran's heart disability, such is tantamount to a freestanding earlier effective date claim. In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed. Id. at 299-300. 

With regard to the three viable issues raised by the Veteran's notice of disagreement, a review of the record indicates that the AOJ has acknowledged such submission in a December 2016 letter; however, a statement of the case has not yet been issued.   

As the outcome of such claims may affect the Veteran's TDIU claim, the latter claim is inextricably intertwined with the former claims. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Therefore, adjudication of the TDIU claim must be deferred until the Veteran's pending increased rating and service connection claims have been resolved. 

Further, since the most recent adjudication of the Veteran's TDIU claim in the March 2016 supplemental statement of the case, additional evidence pertinent to such matter has been associated with the record, to include a July 2016 Disability Benefits Questionnaire addressing the functional impact of the Veteran's heart disability.  Therefore, in the readjudication of the Veteran's TDIU claim, the entirety of the evidence of record should be considered, to include such received since the issuance of the March 2016 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

After resolution of the Veteran's claims for service connection for PTSD and an increased rating for his heart disability, and an application to reopen a previously denied claim for service connection for depression, readjudicate his claim for a TDIU based on the entirety of the evidence, to include such received since the issuance of the March 2016 supplemental statement of the case. If the TDIU claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

